EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Name State or Country of Incorporation 1214741 Alberta Ltd. Canada Casinos Poland Ltd. (1) Poland CC Tollgate LLC Delaware Celebrations Accommodation Food Service Management (Pty) Ltd. (2) South Africa Century Casino Millennium, a.s. (3) Czech Republic Century Casino Newcastle (Pty) Ltd. (2) South Africa Century Casinos Africa (Pty) Ltd.(2) South Africa Century Casinos Caledon (Pty) Ltd. (2) South Africa Century Casinos Cripple Creek, Inc. Colorado Century Casinos Europe GmbH Austria Century Casinos Management, Inc. Delaware Century Casinos Tollgate, Inc. Delaware Century Resorts Alberta, Inc. Canada Century Resorts International Ltd. Mauritius Century Resorts Ltd. Mauritius Century Casinos Poland Sp. z o.o. Poland WMCK-Acquisition Corp. Delaware WMCK-Venture Corp. Delaware (1) The Registrant owns 33.3% of the outstanding shares of Casinos Poland Ltd. and accounts for this investment under the equity method. (2) The Registrant has entered into an agreement to sell Century Casinos Africa (Pty) Ltd. and its related subsidiaries. Closing is expected to occur in the first half of 2009. (3) As of February 11, 2009, the Registrant no longer owns Century Casino Millennium, a.s.
